UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1620


In Re:   ANDRE D. WHITFIELD,

                Petitioner.




              On Petition for Writ of Habeas Corpus.
                       (3:07-cr-00300-HEH-1)


Submitted:   September 23, 2016              Decided:   October 4, 2016


Before GREGORY, Chief Judge, and KING and WYNN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Andre D. Whitfield, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andre Whitfield, a federal prisoner, filed an original 28

U.S.C.    § 2241     (2012)      petition,      challenging        his    various

convictions    on    the   ground      that    the    district    court   lacked

jurisdiction over the criminal matter.               We ordinarily decline to

entertain an original § 2241 petition, and this case presents no

reason to depart from this general rule.               Further, we find that

the interest of justice would not be served by transferring the

matter to the appropriate district court, see 28 U.S.C. § 1631

(2012); Fed. R. App. P. 22(a), as Whitfield previously filed a

§ 2241 petition in the district court raising the same claim

that he does in this court.            We therefore deny leave to proceed

in forma pauperis and dismiss the petition.                    We dispense with

oral   argument     because     the    facts   and    legal    contentions     are

adequately    presented    in    the    materials     before     the   court   and

argument would not aid the decisional process.                     We deny the

motion for summary disposition.

                                                              PETITION DISMISSED




                                         2